                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ENTERTAINMENT ONE UK LTD.,
                                                    Case No. 18-cv-04957
               Plaintiff,
                                                    Judge Thomas M. Durkin
v.
                                                    Magistrate Judge Maria Valdez
17FLY2011, et al.,

               Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on October 12, 2018 [52], in

favor of Plaintiff Entertainment One UK Ltd. (“Plaintiff”) and against the Defendants Identified

in Schedule A in the amount of one million dollars ($1,000,000) per Defaulting Defendant, and

Plaintiff acknowledges payment of an agreed upon damages amount, costs, and interest and

desires to release this judgment and hereby fully and completely satisfy the same as to the

following Defendant:

              Defendant Name                                        Line No.
                BB life Store                                          13
              FashT3 Toy Store                                         37
               Nice2 Toy Store                                         83

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.




                                                1
Dated this 10th day of July 2020.   Respectfully submitted,


                                      /s/ RiKaleigh C. Johnson
                                    Amy C. Ziegler
                                    Justin R. Gaudio
                                    RiKaleigh C. Johnson
                                    Greer, Burns & Crain, Ltd.
                                    300 South Wacker Drive, Suite 2500
                                    Chicago, Illinois 60606
                                    312.360.0080 / 312.360.9315 (facsimile)
                                    aziegler@gbc.law
                                    jgaudio@gbc.law
                                    rjohnson@gbc.law

                                    Counsel for Plaintiff Entertainment One UK Ltd.




                                       2
